Dismissed and Memorandum Opinion filed January 15, 2004








Dismissed and Memorandum Opinion filed January 15,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01388-CR
____________
 
ALONZO LEWIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County, Texas
Trial Court Cause No. 950,078
 

 
M E M O R A N D U M  
O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of aggravated assault and sentenced on October 9, 2003, to 6 years= incarceration in the the Texas Department of Criminal Justice, Institutional
Division and a fine of $5,000.00.  No
timely motion for new trial was filed. 
Appellant=s notice of appeal was not filed until December 8, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 15, 2004.
Panel consists of Justices Yates,
Hudson, and Fowler.
Do Not Publish C Tex. R.
App. P. 47.2(b).